COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bob Deuell v. Texas Right to Life Committee, Inc.

Appellate case number:    01-15-00617-CV

Trial court case number: 2014-32179

Trial court:              152nd District Court of Harris County

       On March 24, 2016, following oral argument, the Court ordered the parties to attempt to
resolve the underlying dispute by mediation pursuant to section 154.021 of the Civil Practice and
Remedies Code. See TEX. CIV. PRAC. & REM. CODE § 154.021. Appellant Bob Deuell has filed
an objection to the mediation order, appellee Texas Right to Life Committee, Inc. has filed a
response, and appellant has filed a reply.
        Appellant’s objection is overruled. See TEX. CIV. PRAC. & REM. CODE § 154.022 (court
will withdraw mediation order if it finds basis for objection to mediation is reasonable); see also
Decker v. Lindsay, 824 S.W.2d 247, 249–50 (Tex. App.—Houston [1st Dist.] 1992, no pet.)
(court cannot force disputants to peaceably resolve their differences, but can compel them to sit
down with each other; no abuse of discretion in overruling objection to mediation where party
objected based on belief that mediation would not resolve lawsuit). The deadline for the parties
to file a completed “Parties’ Notification to Court of Mediator” is extended to April 15, 2016.
All other deadlines in this Court’s March 24, 2016 order remain in place. The parties are ordered
to proceed and comply with the mediation timetable as set forth in the March 24, 2016 order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: April 8, 2016